Citation Nr: 1606517	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased initial rating for chronic pain syndrome status post intestinal malrotation surgical repair (claimed as intestinal repair residuals).

2.  Entitlement to an increased initial rating for left shoulder arthritis.

3.  Entitlement to an increased initial rating for a left knee sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  At that time, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The Board notes there is an appeal concerning a claim for tinnitus that is currently pending before the RO, but has not yet been certified to the Board.  Such matter will be the subject of a later Board decision, if necessary.

The issue of increased initial rating for chronic pain syndrome status post intestinal malrotation surgical repair addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During an August 2015 Board hearing, the Veteran, on the record, withdrew from appeal the issues of entitlement to increased ratings for left shoulder and left knee disabilities.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased initial rating for left shoulder arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased initial rating for a left knee sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may      be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may   be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran perfected an appeal as to the issues of entitlement     to increased ratings for left shoulder and left knee disabilities.  However, during       an August 2015 Board hearing, the Veteran testified that he was satisfied with his current ratings for those disabilities and indicated on the record that he is withdrawing from appeal the left shoulder and left knee increased rating claims.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to the issues of entitlement to increased ratings for left shoulder and left knee disabilities, and the appeal is dismissed. 



ORDER

The appeal as to the issue of entitlement to an increased initial rating for left shoulder arthritis is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for a left knee sprain is dismissed.


REMAND

Regarding the remaining increased rating claim on appeal, during his August 2015 Board hearing, the Veteran testified that he receives treatment for his chronic     pain associated with his intestinal/abdominal issues at the Joint Base Elmendorf-Richardson (JBER) hospital in Anchorage, Alaska.  Consistent with that testimony, an October 2014 search revealed that the Veteran had not received VA treatment  for his disability on appeal, but may have been seen at a Department of Defense (DOD) facility.  However, it does not appear that medical records from any DOD facility, to include JBER hospital, have been requested.  He also testified in August 2015 that he sees a pain management specialist in Wasilla, Alaska.  While there is a single May 2015 medical record from the pain management specialist, it appears that the Veteran was to be seen again following a change in medication for his disability on appeal.  As it appears that there are outstanding relevant treatment records, remand is necessary to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete the necessary release forms with the names and addresses of all medical       care providers, to include the Joint Base Elmendorf-Richardson military hospital and Algone Interventional Pain Clinic, who have treated him for his chronic pain syndrome status post intestinal malrotation surgical repair since July 2012.  After securing the necessary release,   the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available,   the Veteran should be notified of such. 

2.  After the development requested above as well as    any additional development deemed necessary has been completed, readjudicate the claim for an increased rating.  If the benefit sought on appeal remains denied, then       the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


